IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0325
                              Filed February 7, 2018


IN RE THE MARRIAGE OF DANIELLE LAREE CARTER
AND JASON WAYNE CARTER

Upon the Petition of
DANIELLE LAREE CARTER,
      Petitioner-Appellee,

And Concerning
JASON WAYNE CARTER,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.



       Jason Carter appeals the child custody provisions of the decree dissolving

his marriage to Danielle Carter. AFFIRMED.




       Jason W. Carter, Mobile, Alabama, self-represented appellant.

       Kevin D. Engels of Correll, Sheerer, Benson, Engels, Galles & Demro,

P.L.C., Cedar Falls, for appellee.




       Considered by Danilson, C.J., and Doyle and Mullins, JJ.
                                                2


DANILSON, Chief Judge.

          Jason Carter appeals the child custody provisions of the decree dissolving

his marriage to Danielle Carter. He objects to the order of joint legal custody and

the placement of the parties’ three children in Danielle’s physical care.1

         We review equity actions, including dissolutions of marriage, de novo. In

re Marriage of McDermott, 827 N.W.2d 671, 676 (Iowa 2013); see also Iowa

Code § 598.3 (2014); Iowa R. App. P. 6.907.                   De novo review means we

examine the entire record and adjudicate the issues anew.                   McDermott, 827

N.W.2d at 676. While they are not binding, we give weight to the district court’s

factual findings, particularly concerning witness credibility.            Iowa R. App. P.

6.904(3)(g). We will disturb the district court’s rulings only when they fail to

provide an equitable resolution. McDermott, 827 N.W.2d at 676.

          We note first that Jason has included matters in his brief that occurred

after the trial and are thus not part of the record before the trial court. We have

not considered any of this material. In re Marriage of Keith, 513 N.W.2d 769, 771

(Iowa Ct. App. 1994) (“We are limited to the record before us and any matters

outside the record on appeal are disregarded.”); see also Rasmussen v. Yentes,

522 N.W.2d 844, 846 (Iowa Ct. App. 1994) (noting we do not consider facts that

are not part of the record).

          Jason challenges the court’s order of joint legal custody. Upon dissolving

a marriage involving minor children, the district court must determine whether

one or both parents shall have legal custody of the children. In re Marriage of

Hynick, 727 N.W.2d 575, 578-79 (Iowa 2007). “Legal custody” carries with it

1
    At the time of trial, L.C. was eleven years old, J.C. was eight, and K.C. was five.
                                         3


certain rights and responsibilities, including but not limited to “decision making

affecting the child’s legal status, medical care, education, extracurricular

activities, and religious instruction.” Iowa Code § 598.1(5). When the parents

are awarded joint legal custody, both parents have “legal custodial rights and

responsibilities toward the child” and “neither parent has legal custodial rights

superior to those of the other parent.” Id. § 598.1(3). In deciding whether joint

custody is in the best interest of a minor child, the court must consider several

statutory factors. See id. § 598.41(3). However, “[w]hen parents agree to joint

custody, the court need not consider the factors set forth in section 598.41(3).”

Hynick, 727 N.W.2d at 579 (citing Iowa Code § 598.41(4)).

       In both a pretrial stipulation and in a posttrial statement, Jason agreed to

joint legal custody. Because this issue was not raised in the district court, we do

not consider is now. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002)

(“It is a fundamental doctrine of appellate review that issues must ordinarily be

both raised and decided in the district court before we will decide them on

appeal.”).

       Jason also argues the children should have been placed in his physical

care. There is more than enough acrimony between these parties as a result of

these protracted proceedings,2 and we will not reiterate the allegations and

accusations of the parties here. Suffice it to say that the trial court’s decree has

detailed factual findings—including detailed credibility determinations. We give

2
   The petition for dissolution was filed on September 17, 2014. Trial was held on
December 22-23, 2015; the record was reopened, and additional testimony was
presented on October 11, 2016. The dissolution decree was filed on February 2, 2017.
        On January 21, 2018, Jason filed a motion to amend the appendix. The motion
is denied.
                                         4

these findings considerable weight. See In re Marriage of Vrban, 359 N.W.2d

420, 423 (Iowa 1984).        We also note the children’s guardian ad litem

recommended the children “reside with Danielle during the school year and with

Jason during school breaks,” allowing the children to “remain in their hometown,

attend the same school, and participate in the same activities with their friends”

and “provid[ing] the least disruption to the children.” It is time for each parent to

emotionally withdraw from the other, and begin a joint working relationship

whereby each parent works for the best interests of the children including

fostering the relationship between the child and other parent. Having reviewed

the record and the trial court’s findings of fact and credibility assessments, we

find no reason to disturb the ruling in any way. We affirm.

       AFFIRMED.